Citation Nr: 1516514	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  06-14 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides during service, and to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus, Type II, (DM).  

2.  Entitlement to an initial evaluation in excess of 40 percent for the service-connected low back condition.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION


The Veteran, who is the appellant, served on active duty from November 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal was denied by Board decision in October 2012.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the appellant and VA in October 2013, the Court remanded the October 2012 Board decision by Order dated in October 2013. 

In April 2014, the Board remanded this matter for further development, to include obtaining an opinion as to the etiology of the Veteran's hypertension and its relationship to his period of service, to include exposure to AO, and/or his service-connected PTSD and/or DM.  

The Veteran presented testimony regarding this matter in a September 2008 Board hearing.  A transcript of the hearing has been associated with the claims file.  The individual who presided over the hearing is no longer employed by the Board.  The Veteran was scheduled for an additional hearing in February 2015 but withdrew his request.  

Prior to the October 2012 Board decision, this matter was before the Board in December 2008 and April 2010.  On both occasions, the claim was remanded for further development and adjudication. 

The October 2012 Board decision/remand remanded the claims of entitlement to an initial evaluation in excess of 40 percent for a service-connected low back condition and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 22, 2007.  The Board once again made reference to these unadjudicated issues in its April 2014 remand.  To date, these issues have still not been adjudicated, and, as will be discussed below, are once again remanded to the AOJ for proper adjudication. 

The Board also previously determined in 2008 and 2010 that a claim for a neck disability had been raised by the record.  The Board again noted that this matter had still not been adjudicated in its April 2014 Board remand.  To date, this matter remains unadjudicated.  The Board does not have jurisdiction over the claim for a neck disability and it is again referred to the AOJ for appropriate action. 

The issues of entitlement to an initial evaluation in excess of 40 percent for the service-connected low back condition and to a TDIU prior to February 22, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's hypertension did not have its onset in service, is not related to service, including his claimed herbicide exposure, and did not manifest to a compensable degree within one year of service separation; however, hypertension was caused/aggravated by his service-connected PTSD and DM.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service coemption for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014) 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for hypertension, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Hypertension

The Veteran seeks service connection for hypertension claiming that it is caused and/or aggravated by his service-connected PTSD and/or DM.  In the alternative, the Veteran maintains that his hypertension arises as a result of his exposure to herbicides while in Vietnam.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran's service treatment records reveal no complaints or findings of high blood pressure or hypertension in service.  At the time of his April 1970 service separation examination, the Veteran's blood pressure was noted to be 118/72. 

There are also no findings of hypertension in the years in close proximity to the Veteran's period of service.  Treatment records associated with the Veteran's claims folder reveal that in a February 2005 letter, the Veteran's private physician, M.P., M.D., indicated that the Veteran had been under his care for the past 15 years and that the Veteran suffered from hypertension.  In a May 2004 VA treatment record, the Veteran was noted to have suffered from hypertension for more than 10 years.  Assuming that the Veteran had suffered from hypertension 15 years prior to the February 2005 letter from Dr. P. it would still place the onset of hypertension more than 19 years following the Veteran's release from service.  

As to the Veteran's claim that his hypertension arose out of exposure to herbicides in service, as noted above, hypertension is not on the presumptive disease list.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for hypertension cannot be provided on the basis of the Veteran's exposure to AO.  However, as noted above, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The claimant may support with affirmative medical opinion evidence his claim for service connection for hypertension as due to AO exposure.  In this regard, in a letter received in May 2006, Dr. P. indicated that the Veteran had high blood pressure related to AO exposure.  

In conjunction with the April 2014 Board remand, a VA medical opinion was obtained in July 2014 as to the relationship, if any, between the Veteran's hypertension and his exposure to AO.  In her opinion, the VA reviewer indicated that the Institute of Medicine and Department of Veterans Affairs up-dated training and fast letters were silent on an Agent Orange (AO) related hypertension.  The examiner further observed that the current research and review process of the health effects in Vietnam Veterans and exposure to herbicides were also silent for a relationship of AO exposure and hypertension.  Therefore, it was less likely than not that the Veteran's claimed hypertension was directly related to, caused by, nexus to, or aggravated by his exposure to Agent Orange.  The Board is placing greater emphasis upon the opinion rendered by the VA reviewer.  It provided detailed rationale and cited to specific examples of silence of records demonstrating a relationship between the Veteran's current hypertension and his exposure to AO.  In contrast, the opinion from Dr. P. made no reference to any medical literature or clinical findings to support his opinion.  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hypertension developed in service, in the one year period following service, or is related to AO exposure.

As to the Veteran's claim that his hypertension is caused or aggravated by his service-connected PTSD and/or DM, in his February 2005 letter, Dr. P. indicated that the Veteran's hypertension was as likely as not caused or aggravated by his PTSD.  

In her July 2014 opinion, the VA reviewer indicated that current medical literature indicated that it was as likely as not that the Veteran's claimed hypertension was related to, associated with, and aggravated by his service-connected PTSD.  She further noted that it was at least as likely as not that the Veteran's claimed hypertension was related to, was aggravated by, and was a nexus of his DM condition.  She indicated that current medical literature provided sufficient medically-based clinical evidence to support an etiologic relationship of insulin resistance receptor cells as a cause for the development of DM and associated with acquired hypertension.  She stated that these medical conclusions were based on clinical based, VBMS e-folder review, medical evidence from the clinical file, CAPRI, and current medical literature.

The Veteran has currently been shown to have hypertension.  He has maintained that his hypertension is a result of his service-connected DM or PTSD.  The VA examiner's opinion is at least in equipoise with regard to whether the Veteran's hypertension is caused/aggravated by his service-connected DM and PTSD.  

Based upon the above, the evidence as to whether the Veteran's current hypertension is caused/aggravated by his service-connected diabetes mellitus and/or PTSD is at least in equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection is warranted for hypertension as secondary to the service-connected DM and/or PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for hypertension, as secondary to service-connected DM and/or PTSD, is granted. 


REMAND
In its October 2012 decision, the Board indicated that it had previously determined that a claim for TDIU prior to February 22, 2007, had been raised by the record, See Board Decision dated in April 2010.  The RO observed that in November 2011, the RO issued a supplemental statement of the case (SSOC).  The RO found that the Veteran had been determined to be schedular 100 percent disabled; however, the RO failed to adjudicate whether TDIU was warranted prior to February 22, 2007, when he was not at 100 percent schedular evaluation.  As the remand orders of the Board were not complied with, further remand was mandated. 

In the October 2012 decision, the Board also noted that in an August 2010 rating decision, the RO implemented the award of service connection for a low back condition granted by the Board in April 2010.  It observed that the RO assigned a 40 percent rating effective from May 28, 2004.  The Board further noted that the Veteran filed an NOD in December 2010.  The Board indicated that since there had been an initial RO adjudication of the claim and an NOD as to the initial rating assigned, the Veteran was entitled to an SOC, and the current lack of an SOC with respect to the claim was a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In the October 2012 decision, the Board requested that the RO adjudicate whether TDIU was warranted prior February 22, 2007.  If the claim remained denied, the Veteran and his representative were to be furnished an SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case was to be returned to the Board for further appellate consideration, if otherwise in order.  The Board further requested that the RO furnish the Veteran an SOC with respect to his claim for entitlement to an initial rating in excess of 40 percent for the service-connected low back condition and afford him with a reasonable opportunity for response.  The Veteran was to be informed that he had to file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal was received, the case should be returned to the Board for appellate review.  The RO did not perform above requested action.  

In its April 2014 remand, the Board noted in the introduction section of the decision that in the October 2012 decision the Board had remanded the claims of entitlement to an initial evaluation in excess of 40 percent for the service-connected low back condition and entitlement to a TDIU prior to February 22, 2007.  The Board indicated that it appeared that the AOJ had not further adjudicated these matters and they were referred to the AOJ for proper adjudication.  

It appears that no action has been taken on either of these claims since the original remand in October 2012.  As such, the Board has no alternative but to remand these issues once again for further development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate whether TDIU was warranted prior February 22, 2007.  The Veteran and his representative should be furnished an SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

2.  The RO should furnish the Veteran with an SOC with respect to his claim for entitlement to an initial rating in excess of 40 percent for the service-connected low back condition and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


